     Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 1 of 6

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT H TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT H TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
     Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 2 of 6




 Benjamin P. Smith
 Partner
 +1.415.442.1289
 benjamin.smith@morganlewis.com



 January 8, 2019

 VIA E-MAIL AND U.S. MAIL

 Catherine J. Swan, Esq. (Catherine.Swann@usdoj.gov)
 Assistant United States Attorney
 UNITED STATES DEPARTMENT OF JUSTICE
 U.S. Attorney’s Office for the Eastern District of California
 501 I Street, Suite 10-100
 Sacramento, CA 95814

 Dear Ms. Swan:

 As you know, we represent Rite Aid Corporation (“Rite Aid”) in the case of State of
 California, ex rel. Loyd F. Schmuckley, Jr. vs. Rite Aid Corporation, Case No. 2:12-CV-1699
 in the Eastern District of California (“Action”). This letter serves as a Touhy request1 to
 the United States Attorney’s Office for the Eastern District of California for production of
 the information and documents described below.

 I.        Background

 This Action was filed under seal by relator Loyd F. Schmuckley, Jr. (“Relator”) on June 26,
 2012. The United States Attorneys’ Office for the Eastern District of California (“Office”),
 after investigating the matter for over two years, declined to intervene on August 28,
 2014.2 Thereafter, the State of California (the “State,” by and through the California
 Department of Justice’s Bureau of Medi-Cal Fraud and Elder Abuse (“Bureau”)) sought
 further time to investigate, and ultimately intervened3 on May 11, 2017. The State filed



 1
     See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951); 28 C.F.R. §§ 16.21 et seq.
 2
  The states of Delaware, Nevada, New York, North Carolina, Rhode Island, Tennessee, Virginia
 and Washington also declined to intervene on this same date. The Commonwealth of
 Massachusetts and District of Columbia declined to intervene on July 20, 2016.
 3
  Specifically, the State notified of its election to intervene as to allegations “that [Rite Aid]
 knowingly and falsely submitted claims to [Medi-Cal] relating to drugs identified with an ‘*’ on the
 Medi-Cal contract drug list (‘Code 1 drugs’).”




                                                     Morgan, Lewis & Bockius        LLP

                                                     One Market, Spear Tower
                                                     San Francisco, CA 94105-1596         +1.415.442.1000
                                                     United States                        +1.415.442.1001
DB1/ 100315003.5
     Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 3 of 6




 January 8, 2019
 Page 2

 its complaint-in-intervention on September 26, 2017, and Relator filed his first amended
 complaint on September 28, 2017.

 Relator worked as a part-time pharmacist from April 2007 to August 2007 at two
 California stores owned and operated by one or more of Rite Aid’s subsidiaries. Relator
 has alleged that Rite Aid allegedly failed to comply and/or document compliance with
 certain restrictions that Medi-Cal has placed on filling prescriptions for a number of
 diagnostically-restricted medications on Medi-Cal’s Drug Formulary (“Code 1
 Restrictions”). In the period that followed the filing of Relator’s complaint, your Office
 and the Bureau investigated a number of sample claims subject to Code 1 Restrictions,
 which involved the development of two separate “Universes”4 of prescription claims for
 Code 1 Restricted drugs that were submitted to Medi-Cal for payment. In the litigation,
 the State intends to use a sample of 1,904 claims drawn from these Universes
 (“Sample(s)”) to show that Rite Aid allegedly failed to comply and/or document
 compliance with Code 1 Restrictions, and that in submitting these claims for payment,
 Rite Aid committed alleged violations of the False Claims Act. The State says it intends to
 extrapolate any findings of liability and damages from the Sample to the larger
 Universe(s) of Rite Aid claims.

 The Court in this Action has divided discovery in this matter into two phases, during the
 first of which “plaintiffs will make disclosures concerning their statistics experts and the
 design of the statistical sample so that Rite Aid can conduct discovery concerning the
 same. Rite Aid will file any motions directed toward the viability of the statistical sample
 during this stage of discovery so that preparation of the case for trial will not be
 significantly delayed if it becomes necessary to redraw the statistical sample.” [ECF No.
 128 at 5.] Rite Aid’s motion is currently due to the Court on April 1, 2019. [ECF No. 176
 at 6.] Thus, in order for Rite Aid to conduct complete discovery in support of its motion
 challenging the State’s sampling methodology, Rite Aid requests the below
 information and documents to be produced by your Office within thirty (30)
 days of your receipt of this letter.

 II.      The U.S. Attorney’s Office Was Responsible for Creating the Universes
          Forming the Basis for the State’s Sampling Methodology in the Action

 In order to properly investigate the validity of the sampling methodology that the State is
 relying on to prove its claims, Rite Aid requires access to all relevant and discoverable
 information concerning the development of the prescription claim Universes, and the
 design and selection of the claim Sample.



 4
   These Universes are comprised of claims for drugs purportedly selected for “Diagnosis-Related”
 reasons, and claims for drugs purportedly selected for reasons pertaining to their prescription “Off-
 Formulary.” A third universe of claims which provided the “Symmetry Sample” was purportedly
 prepared by the State, and not your Office, and is not the subject of this request at this time.



DB1/ 100315003.5
  Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 4 of 6




 January 8, 2019
 Page 3

 On June 27, 2018, Rite Aid served Rule 33 Interrogatories to the State (“Interrogatories”),
 which among other things, sought information concerning the selection of the claim
 Universes and the claim Samples from those Universes (enclosed with this letter is a copy
 of the State’s initial responses the Interrogatories, dated July 27, 2018). In response to
 Interrogatory No. 1, the State provided some information regarding the selection of the
 claim Samples, but noted that the claim sampling was performed using claim files
 generated by your Office, and with the assistance of David Poulson from your Office. The
 State was unable to provide the full details of the process of developing some of these
 files, including the two lists of national drug codes (“NDC”) that were used for the
 development of the claims Universes, which the State has indicated were finalized by Mr.
 Poulson, Duc Nguyen (purportedly an employee of Xerox), and Marco Gonzales, a former
 employee and/or contractor of the California Department of Health Care Services
 (“DHCS”).

 Contemporaneously with the State’s initial responses, the State served the Expert Report
 No. 1 of Michael J. Petron, CPA, CFE (a copy of which is enclosed as well). Mr. Petron
 purported to opine on the statistical validity of the State’s claim sampling methodology.
 However, Mr. Petron noted in his report that your Office was responsible, without
 limitation, for setting the parameters for the sampling, including (i) “elect[ing] to use a
 stratified random sampling design,” (ii) “select[ing] a five percent precision level,” (iii)
 “assum[ing] that for purposes of sample size calculations, 50 percent of the populations
 would have the characteristics being tested (i.e. be a false claim),” (iv) “select[ing] a
 Confidence Level of 95 percent,” (v) the grouping of the claims into strata, and (vi) the
 selection of the sample seeds.

 We have since contacted representatives from the DHCS to obtain further information
 about the creation of the sample Universes, and the selection of the sample claims. We
 were informed that Mr. Gonzales was not actually an employee of the DHCS, but a
 contractor, and is not currently working for DHCS. DHCS, through outside counsel,
 “represented that it was not involved in the creation of the sample universe and the
 state’s sample sets other than possibly pulling requested documents,” but that they would
 “look into the involvement of” Mr. Gonzales “with the creation of the sample universe and
 the state’s sample sets and provide clarification to Rite Aid.” To date, DHCS has not yet
 provided this information.

 The discovery schedule set by the Court currently requires Rite Aid to disclose any Expert
 Report that Rite Aid will rely on to challenge the validity of the State’s sampling
 methodology by February 15, 2019. Information concerning the creation of the claim
 Universes is critical to the analysis being performed by the expert that Rite Aid has
 retained – but Rite Aid has yet been unable to obtain this information, despite formal
 requests to the State and the DHCS.

 III.     Materials Requested

 Given the above facts, Rite Aid requests that you provide the following:


DB1/ 100315003.5
     Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 5 of 6




 January 8, 2019
 Page 4

       1. Testimony from David Poulson, and any other knowledgeable person within your
          Office, answering the following inquiries and issues related thereto:

              a. How were the Diagnosis-Related and Off-Formulary Universes developed?

              b. What criteria and/or methodology were used in the selection of the NDC
                 lists used in developing the Universes?

              c. How were the claim Samples selected and/or developed, including, but not
                 limited to, the selection of the stratified random sampling methodology,
                 the selection of the size of the sample, the sample precision amount, the
                 confidence level, and the creation of each of the strata in the two
                 Universes?

       2. Documents relied on during and/or related to the creation and development of the
          Diagnosis-Related and Off-Formulary Universes, and the selection of the claim
          Samples.

       3. Non-privileged communications concerning the creation and development of the
          Diagnosis-Related and Off-Formulary Universes, and the selection of the claim
          Samples.

       4. Communications between your Office and the State’s retained expert, Mr. Michael
          J. Petron, during your Office’s and/or the State’s investigation in this Action that
          relate to any subject matter regarding the creation of the Universe(s) and/or
          Sample(s) and/or the methodology used therefor.5

 IV.      The Requested Materials Are Necessary, Not Available From Another
          Source, and Compliant With 28 C.F.R. § 16.26

 The information requested above is necessary in order for Rite Aid to adequately defend
 itself in this action. Given the State’s and Relator’s intention to prove violations of the
 False Claims Act through sampling 1,904 claims from a combined Universe of nearly
 490,000 claims, it is essential that Rite Aid have access to all information necessary to
 assess the validity of the sampling process. As noted, Rite Aid pursued all available
 avenues through the Federal Rules of Civil Procedure to obtain this information, including
 document requests to the State and a subpoena issued to the DHCS. These sources have


 5
   As discussed with you informally, Rite Aid contends that any claim of privilege and/or work
 product protection concerning the above subject matter has been waived by way of Mr. Petron’s
 retention as a testifying expert in this matter. See, e.g., S. Yuba River Citizens League v. Nat'l
 Marine Fisheries Serv., 257 F.R.D. 607, 612-15 (E.D. Cal. 2009); United States v. Sierra Pac.
 Indus., No. CIV S-09-2445 KJM, 2011 WL 5508864, at *5–7 (E.D. Cal. Nov. 8, 2011); see also
 S.E.C. v. Reyes, No. C06-04435 CRB, 2007 WL 963422, at *2 (N.D. Cal. Mar. 30, 2007).



DB1/ 100315003.5
  Case 2:12-cv-01699-KJM-EFB Document 217-8 Filed 06/14/19 Page 6 of 6




 January 8, 2019
 Page 5

 not been forthcoming with this necessary information and documents, and specifically
 claim no knowledge of your Office’s role and criteria used in developing the Universes.

 Disclosure of this information and these materials is appropriate under the law and is
 properly within the scope of discovery, and does not violate any statute or regulation and
 does not implicate confidential or classified information. 28 C.F.R. § 16.26(b).
 Furthermore, disclosure here would in no way interfere with law enforcement
 proceedings, nor would it reveal investigative techniques or trade secrets. Id.

 It should also be noted that compliance with Rite Aid’s request would in no way impede
 your Office’s ability to conduct its official business or create an undue burden. Moreover,
 Rite Aid agrees to reimburse your office for the expense of providing the above
 information and records.

 Thank you for your consideration and for agreeing to forward this request to the attention
 of the appropriate persons responsible at your Office for responding hereto. Please do not
 hesitate to contact us directly if you have any questions concerning this request or if you
 need any additional information.

 Sincerely,

 MORGAN, LEWIS & BOCKIUS, LLP

 /s/ Benjamin P. Smith

 Benjamin P. Smith
 Michael Q. Eagan, Jr.

 Attorneys for Defendant
 Rite Aid Corporation

 cc: Counsel for State of California (via E-Mail):
         Emmanuel Salazar (Emmanuel.Salazar@doj.ca.gov)
         Bernice Yew (Bernice.Yew@doj.ca.gov)
         Vincent DiCarlo (Vincent.DiCarlo@doj.ca.gov)

 cc: Counsel for Relator Loyd F. Schmuckley, Jr. (via E-Mail):
         Brian Barrow (brian@bartlettbarrow.com)
         Jennifer Bartlett (jennifer@bartlettbarrow.com)
         Paul Lawrence (plawrence@waterskraus.net)

 Enclosures




DB1/ 100315003.5
